     3:17-cr-00811-MGL        Date Filed 10/12/18       Entry Number 682         Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

UNITED STATES OF AMERICA,           )
                                    )                 CASE NO.: 3:17-cr-0811
                                    )
      v.                            )                 MOTION TO SUPPRESS
                                    )                 WIRETAP EVIDENCE
SANTERRIO SMITH,                    )
                                    )
                  DEFENDANT.        )
____________________________________)

       COMES NOW the Defendant, by and through his undersigned counsel, and respectfully

moves this Court to suppress any and all materials and/or evidence, as well as the fruits thereof,

obtained through the use of Title III wiretaps pursuant to 18 U.S.C. § 2518. The Defendant’s grounds

for this motion are that the applications and supporting affidavits submitted by the government to

obtain the wiretap orders were not sufficient to comply with the mandate of 18 U.S.C. § 2518.

Specifically, the Defendant asserts that the government failed to comply with Title III application

procedures, the interceptions were issued without a showing of necessity, the government did not

comply with the minimization requirements, the applications and affidavits do not contain sufficient

probable cause to issue the wiretaps, and the tapes were not properly sealed. The evidence this

motion seeks to suppress includes:

       1.      All telephone conversations recorded pursuant to the Applications for the

               Interception of Wire Communications and all subsequent Applications for Continued

               Interception of Wire Communications.

       2.      All telephone conversations intercepted and recorded by the government in relation

               to Target Phones 1-7 that contain the Defendant’s voice or mention, pertain, or relate

               to the Defendant.
     3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 2 of 19




        3.      The contents of all intercepted wire communications to which the Defendant was a

                party.

                                          BACKGROUND

        According to the allegations set forth in the various filings of the United States Government,

the Columbia Violent Gang Task Force (“CVGTF”) has been investigating the Smith Brothers

Neighborhood Based Gang (“NBG”), as well as other gangs in the Columbia area, since 2007.

Special Agent Jason Greenan’s March 30, 2017 Affidavit in Support of Application for the

Interception of Wire Communications over Target Phones 1, 2, &3 (“ March Affidavit”) details that

information has been gathered on the Smith Brothers NBG’s illegal activities through confidential

sources, interviews of cooperating defendants, controlled purchases, consensual recorded

conversations, pen register and telephone toll record analysis, court authorized Title III wiretaps from

past investigations, and information from local and state law enforcement. This evidence has

allegedly shown that the NBG is involved in the distribution of illegal drugs, firearms violations,

crimes of violence in furtherance of drug distribution activities, and illegal dog fighting.

        On March 30, 2017, the FBI began intercepting voice and text communications from

defendant over court authorized Title III intercepts. In the instant case, the government first sought

a wiretap for 803-638-9350 (“Target Phone 1") subscribed to by Dantrell Markeis Smith, 803-729-

1653 (“Target Phone 2") subscribed to by Santerrio Montinez Smith, and 803-743-5574 (“Target

Phone 3"), also subscribed to by Santerrio Montinez Smith. The Application for Interception of Wire

and the supporting Affidavit was submitted to the Court on March 30, 2017. The Application was

approved and an Order issued on March 30, 2017 for a thirty (30) day period. The interceptions

commenced the following day.

        An Application for Continued Interception of Wire and Electronic Communications for
     3:17-cr-00811-MGL         Date Filed 10/12/18      Entry Number 682         Page 3 of 19




Target Phone 2 and 3, and an Application for Interception of Wire and Electronic Communications

for Target Phone 4 and 5 was approved and an Order issued on May 8, 2017.

       An additional Application for the Continued Interception of Wire and Electronic

Communications over Target Phones 4 & 5 and Original Interception of Wire and Electronic

Communications over Target Phones 6 & 7 was approved and an Order issued on June 6, 2017.

                                           STANDING

       The Defendant has standing to challenge the legality of the March 30, 2017, May 8, 2017,

and June 6, 2017 Applications, Affidavits, and Orders authorizing the wiretap of defendant’s phones

because he is an “aggrieved person” under 18 U.S.C.§ 2518(10)(a), and “any aggrieved person. . .

may move to suppress the contents of any wire . . . communication intercepted pursuant to” Title III.

18 U.S.C. § 2518(10)(a). The statute defines an aggrieved person as any “person who was a party

to any intercepted wire, oral, or electronic communication or a person against whom the interception

was directed.” 18 U.S.C. § 2510(11). The Defendant’s conversations on any target phones were

recorded pursuant to the wiretap authorization from March 30, 2017, and the continued wiretap

authorizations from May 8, 2017, and June 6, 2017.

       Accordingly, the Defendant has standing to challenge the sufficiency of the affidavits

supporting the wiretap applications, the legality of the order authorizing the wiretap, and the

admissibility of the wiretap recordings.

                                           ARGUMENT

       The Fourth Amendment’s proscription against unreasonable searches and seizures

“extends… to the recording or oral statements overheard.” Katz v. United States, 389 U.S. 347, 353

(1967). Thus, for the government to conduct electronic surveillance, it must first resort to judicial

process to comply with the Fourth Amendment. See i.d., at 354. Specifically, the government must
     3:17-cr-00811-MGL         Date Filed 10/12/18       Entry Number 682          Page 4 of 19




comply with certain statutory requirements governing the interception of electronic communications,

including wiretaps. See 18 U.S.C. § 2510, et. seq. However, before the government can obtain

authorization for a wiretap, the government must follow the statutory scheme set forth in § 2518. See

18 U.S.C. § 2518. Under § 2518(1), a wiretap application must be submitted in writing and made

under oath for the court to consider it. See i.d. Such an application must contain the following

information before a court may approve it:

       1)      The identity of the applicant;

       2)      A list of the “facts and circumstances relied upon by the applicant to justify his belief

               that an order should be issued.

       3)      A statement as to whether or not other investigative procedures have been tried and

               failed or why they reasonably appeared to be unlikely to succeed if tried or to be too

               dangerous;

       4)      The time period requested for the maintenance of the interception;

       5)      A description of all prior applications known to the applicant; and

       6)      A statement as to whether the application is to extend a prior order and the results

               obtained from any prior interception.

18 U.S.C. § 2518(1)(a)-(f).

       I.      THE GOVERNMENT FAILED TO COMPLY WITH TITLE III
               APPLICATION PROCEDURES

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510-

2520, prescribes the procedure for securing judicial authority to intercept wire communications.

Under 18 U.S.C. §2516(1), “[t]he Attorney General, Deputy Attorney General, Associate Attorney

General, or any Assistant Attorney General, any acting Assistant Attorney General, or any Deputy
     3:17-cr-00811-MGL        Date Filed 10/12/18       Entry Number 682         Page 5 of 19




Assistant Attorney General or acting Deputy Assistant Attorney General in the Criminal Division

or National Security Division specially designated by the Attorney General may authorize an

application to a federal judge of competent jurisdiction for, and such judge may grant in conformity

with section 2518 of this chapter an order authorizing or approving the interception of wire or oral

communications by the Federal Bureau of Investigation...”

       The Application for Interception of Wire and Electronic Communications over Target Phones

1, 2, and 3 filed March 30, 2017 (“March Application”), and The Application for the Continued

Interception of Wire and Electronic Communications over Target Phones 2 & 3, and Original

Interception of Wire and Electronic Communications over Target Phones 4 and 5 filed May 8, 2017

(“May Application”) both contained authorizations from Trevor McFadden, Deputy Assistant

Attorney General, to Beth Drake, Interim United States Attorney, to the attention of Jane B. Taylor,

Assistant United States Attorney, authorizing Ms. Drake or “any other attorney on the staff who is

an investigative or law enforcement officer of the United States within the meaning of Section

2510(7) of Title 18, United States Code” to make the applicable wiretap applications.

       The March Application and the May application both begin with the following paragraph,

“Jane B. Taylor, Assistant United States Attorney for the District of South Carolina, an attorney of

the United States Department of Justice, being duly sworn, states:...”

       However, the applications are not signed by Jane B. Taylor, but instead signed by Nick

Bianchi with a note in parentheses by each signature stating “(Bianchi for Taylor)”.

       As a result of Mr. Bianchi’s signing the affidavit in which Ms. Taylor was duly sworn to state

the facts alleged in the affidavit, the application was defective and should not have been issued as

the application did not comply with Title III application procedures. Any evidence obtained through
     3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 6 of 19




the use of the wiretaps, and any fruits thereof, should be suppressed.


        II.     THE GOVERNMENT FAILED TO DEMONSTRATE THAT LESS
                INTRUSIVE INVESTIGATIVE ALTERNATIVES HAD FAILED

        One factor a court must consider in issuing a wiretap is whether the application showed that

“normal investigative procedures have been tried and have failed or reasonably appear to be unlikely

to succeed if tried or to be too dangerous.” 18 U.S.C. 2518(3)©. The purpose of this subsection is

“to ensure that the relatively intrusive devise of wiretapping is ‘not resorted to in situations where

traditional investigative techniques would suffice to expose the crime.’” United States v. Oriakhi,

57 F.3d 1290, 1298 (4th Cir. 1995) (citing Kahn 415 U.S. 143, 153 n.12 (1974)).

        Defendant is challenging the Government’s allegation that other investigative techniques had

been tried and failed, that they were unlikely to succeed if tried, and/or they were too dangerous as

applicable under 18 U.S.C. § 2518(1)© as the investigative techniques utilized prior to the March

Affidavit and Application were proving successful and there was no necessity to issue wiretaps at

that time.

        The March Affidavit details that normal investigative techniques had been used including

controlled purchases, surveillance, confidential sources, interviews of cooperating defendants, and

pen register analysis in order to identify, investigate, gather evidence and develop patterns and habits

of members of the Smith Brothers NBG. However, Special Agent Jason Greenan asserts that normal

investigative techniques have been tried and failed, reasonably appear unlikely to succeed if tried,

or are too dangerous.

        Physical surveillance had allowed agents to identify at least four houses owned by members

of the Smith Brothers NBG. Agents have confirmed that drugs are sold and/or stored, and dogs are

fought at two of the four houses. Further, agents have been able to conduct physical surveillance on
     3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 7 of 19




meetings between various members of the Smith Brothers NBG, as well as during controlled drug

purchases, and during meetings between sources and targets. March Affidavit, ¶¶136-138.

        During controlled purchases and various interaction with targets, sources and undercover

officers have been able to wear concealed video recorders which have permitted agents to view what

the target subjects are doing. Through the use of video recorders, agents have also been able to

identify target subjects. March Affidavit, ¶¶139.

        The government had multiple cooperating defendants whom had provided information to

agents throughout the years. Further, at least three confidential sources, Source One, Source Two,

Source Three, and at least three undercover officers had infiltrated the Smith Brothers NBG and had

been providing information to the government. Although the government claims that defendant

regarded Source Three as a low level outlying member of the organization, March Affidavit,

Footnote 44, Source Three was close enough to defendant that he was able to send SMS messages

and call defendant on the phone. March Affidavit, ¶¶122-124. Further, Source Three was still in a

position at the time of the Affidavit to continue to report on the activities of defendant. March

Affidavit, ¶150.

        The Agent’s dilemma that the investigation before him was onerous, as is any criminal drug

enterprise investigation, cannot transform a bare assertion that the only effective method of

investigation would be interception of certain phones into “necessity”- as any large scale criminal

investigation is onerous making traditional forms of investigation problematic. See United States v.

Lilla, 699 F.2d 99, 104 (2d Cir. 1983) (Affidavit failed to meet Title III’s exhaustion requirement

because it failed to explain why the narcotics case under investigation presented problems different

from any other narcotics case); See also United States v. Kalustian, 529 F.2d 585, 589(9th Cir. 1976)

(The Court rejected an affidavit as insufficient to establish the need for electronic surveillance under
     3:17-cr-00811-MGL          Date Filed 10/12/18        Entry Number 682          Page 8 of 19




Title III stating “[t]he affidavit does not enlighten us as to why this gambling case presented any

investigative problems which were distinguishable in nature or degree from any other gambling case.

In effect the Government’s position is that all gambling conspiracies are tough to crack....”) In the

instant circumstances, the use of many forms of investigation was proving successful, and the use

of electronic surveillance cannot pass muster. See Lilla, 699 F.2d at 104-05 (reversing convictions

where “[t]he record … does not support the conclusion that other investigative procedures were

either unlikely to succeed or were too dangerous to use. If anything, the record establishes the

contrary position: the normal investigative procedures that were used were largely successful…”)

        In this case, it was shown that the Government was successfully using traditional methods

of investigation to expose the crimes. There has been no showing that those methods were tried and

failed, unlikely to succeed, and/or unduly dangerous and as such, issuance of the original wiretap

order was unnecessary and therefore invalid, and all subsequent evidence as it pertains to defendant

should be suppressed.

                III.    THE WIRETAP APPLICATION LACKED PROBABLE CAUSE

        In addition to outlining the prerequisites to obtaining a wiretap, § 2518 provides a mechanism

for a party to request the suppression of the fruits of a wiretap. Specifically, subsection (10) provides:

                “Any aggrieved person… may move to suppress the contents of a wire or oral
                communication intercepted pursuant to this Chapter, or evidence derived therefrom,
                on the grounds that (I) the communication was unlawfully intercepted; (ii) the order
                of authorization or approval under which it was intercepted is insufficient on its face;
                or (iii) the interception was not made in conformity with the order of authorization
                or approval.” 18 U.S.C. § 2518(10).

        Under Title III, an order authorizing the interception of telephone conversations must be

based upon probable cause that an individual is involved in a specified offense and that

communications concerning that offense will take place on the facilities subject to interception. 18
     3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 9 of 19




U.S.C. § 2518 (3)(a)-(b). Here, although the application for the wiretap order contains an extensive

recitation of factual allegations, it fails to establish probable cause that the defendant was involved

in the specified criminal activity.

        The information contained in the March Affidavit purporting to provide probable cause to

tap defendants’ phones is stale, irrelevant to defendant, and/or unreliable.

        Paragraphs 28 through 37 of the Affidavit discuss investigations from 2007-2009 in which

the defendant was a subject. During Operation Hustle N’ Flow in 2007, agents made three controlled

drug purchases from the Smith Brothers. The buys are detailed in paragraphs 30-33 of the March

Affidavit. However, controlled buys from 2007 do not give probable cause for a wiretap in 2017.

        Paragraphs 34-37 detail events from June - July 2007 in which Pit Bull dogs and stolen

ATV’s were found at 647 Campground Road. Defendant was arrested and charged with Ill Treatment

of Animals (Torture) but the arrest did not result in a conviction. Again, this information is ten years

old and defendant was arrested at the time. He was not convicted of the charges. This information

was stale at the time the wiretaps were applied for and cannot be used to justify probable cause.

        During Operation Dark Knight in 2008 and 2009, agents learned that the Smith Brothers had

continued their narcotics distribution activities. According to Pearish Pierre Pretty, a cooperating

defendant, a black male known as “Malcolm” hung around and dealt with the Smith Brothers in

2008-2009. March Affidavit ¶29. Recently, agents learned that a David Malcolm Douglas co-owns

a residence with defendant. However, there is nothing illegal about co-owning a residence and the

government has not made any showing that the “Malcolm” from 2008 is the same person as David

Malcolm Douglas from 2017.

        In September 2011, as detailed in paragraphs 38 and 39, The Richland County Sheriff’s

Department received an anonymous call about dog fighting at 647 Campground Road. When
    3:17-cr-00811-MGL         Date Filed 10/12/18       Entry Number 682         Page 10 of 19




deputies responded, they saw an active dog fight and the participants fleeing into the woods. A

vehicle speeding away almost hit a responding deputy. After investigation, defendant was charged

with two counts of attempted murder as well as animal fighting. The charges did not result in a

conviction. Again, events that occurred seven years ago that defendant has been charged with and

not convicted of did not establish probable cause for the wiretap.

       In paragraphs 40-48, the government lists various cooperating defendants who provided

information. However, much of this information is stale, the witnesses are no longer cooperating

and/or it does not apply to defendant Smith.

       William Larry Jarvis states he witnessed some dog fights at 647 Campground Road. He never

mentions defendant’s name, his statements were from 2011-2012, and he is currently in the Bureau

of Prisons and unable to cooperate further. March Affidavit, ¶41.

       Jason Lundees Washington was interviewed in February 2012. He details drug interaction

with defendant, however he is unable to cooperate further because he is on Federal Supervised

Release. March Affidavit, ¶42.

       Rodriguez Darnell Mealing was interviewed multiple times in 2011. He told agents he sold

defendant narcotics between 2005-2008. Mealing is unable to provide further assistance because he

is on Supervised Release and it is known to his associates that he cooperated with the government.

March Affidavit, ¶¶43-45.

       Eric Dean Smith was interviewed in 2015 and 2016 on numerous occasions. He was a

significant cocaine supplier and dog fight promoter prior to his arrest. Smith’s name is not mentioned

as a known associate. March Affidavit, ¶46.

       Pearish Pierre Pretty was interviewed in 2009 and 2010. He states that he sold defendant

narcotics in 2005-2006 and in 2008 or 2009. He is currently in custody of the Bureau of Prisons and
    3:17-cr-00811-MGL         Date Filed 10/12/18       Entry Number 682         Page 11 of 19




unable to provide additional cooperation. March Affidavit, ¶47.

       Leon Blackmon was interviewed in 2016. Blackmon does not mention the defendant as a

known associate. March Affidavit, ¶48.

       The most recent interviews the government conducted were from 2015 and 2016 from Eric

Dean Smith and Leon Blackmon. Neither Smith nor Blackmon mention the defendant in their

statements. The other interviews are stale as they contain information that ranges from six to twelve

years old. Further, none of the cooperating defendants are in a position to cooperate further and to

provide information that is not outdated.

       On July 12, 2015, The Richland County Sheriff’s Department received a Lojack GPS hit on

a stolen motorcycle at 1920 Crane Church Road. When deputies approached, three black males ran

from the residence. According to paragraph 49 of the Affidavit, one of the individuals was the

defendant, however the Affiant provides no reason for this claim. Further, the only person arrested

and convicted as a result of a search warrant at the residence was Jacobi Green. The government

cannot provide bare bones assertions with no proof of their claims to assert probable cause for a

wiretap.

       On November 6, 2015, defendant was arrested inside a residence located at 6507 Frost

Avenue. He was charged with trafficking 100 grams or more of cocaine as well as possession with

intent to distribute crack cocaine. Defendant was released on bond and those charges are still

pending. That arrest, in and of itself, was not sufficient probable cause to issue the wiretap.

       Paragraphs 51 through 64 detail controlled purchases made by undercover agents starting in

May 2016. Eight of the sales involved defendant’s brother, Dantrell Smith. Defendant was present

for one sale, detailed in paragraph 61, however the Affidavit does not state that UC Three physically

saw defendant with any narcotics. It makes a bare bones claim that defendant gave the drugs to
    3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 12 of 19




Kevin Myers without any corroborating evidence.

       Further, the undercover agent made two attempts to buy drugs from Myers, who was

attempting to get the drugs from a contact in his phone listed as “Terry O”. Neither of these January

2017 attempts resulted in a controlled purchase. A third attempt in January 2017 with the defendant

also did not result in a controlled purchase.

       The government also relies on subpoenaed telephone toll records, court authorized pen

registers and trap and trace data for Target Phones 1, 2 and 3. The information was used to show that

the defendant had contact with telephone numbers associated with known or suspected drug

traffickers. The information was also used to establish probable cause for the wiretaps by connecting

defendant’s calls to Myers during the days and times the undercover agents were attempting to make

controlled purchases from Myers.

       In paragraph 165 of the March Affidavit, the government agrees that the pen registers and

toll records only provide circumstantial evidence and do not identify the individuals actually making

and receiving the telephonic communication to or from the target telephone. Yet, the government

used that same information to link defendant to Myers.

       As the Fourth Circuit made clear in United States v. Rhynes, "the vitality of probable cause

cannot be quantified by simply counting the number of days between the occurrence of the facts

supplied and the issuance of the affidavit."196 F.3d 207, 234 (1999); see also United States v. Spikes,

158 F.3d 913, 923 (6th Cir. 1998) (staleness not measured "solely by counting the days on a

calendar"). "Rather, we must look to all the facts and circumstances of the case, including the nature

of the unlawful activity alleged, the length of the activity, and the nature of the property to be

seized." 196 F.3d at 234). United States v. Farmer, 370 F.3d 435, 439 (4th Cir. 2004) (quoting

Rhynes, 196 F.3d at 234).
    3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 13 of 19




       Defendant asserts that the length of time between the alleged illegal activity and the issuance

of the wiretap order in this case does render the information stale, and that the above cited cases can

be distinguished. The information contained in the affidavit in Farmer ranged from nine months to

approximately one year old. 370 F.3d at 438-439. The information contained in the Spikes’ Affidavit

spanned a period of four years, two of which defendant Spikes spent in jail. 158 F.3d 913, 924. In

addition, the Affidavit in the Spikes case was submitted in connection with a search warrant, not to

issue a wiretap which has more stringent guidelines. In the case at bar, the evidence contained in the

March Affidavit was up to twelve years old and mostly based upon cooperating defendants who are

no longer available to provide additional information, in addition to facts not associated with

defendant Smith. Pursuant to 18 U.S.C. § 2518(10), the order of authorization or approval under

which the wiretap was issued was insufficient on its face and therefore any and all evidence obtained

as a result should be suppressed.

       IV.      THE WIRETAPS WERE NOT PROPERLY MINIMIZED

       Minimization is required under 18 U.S.C. §2518(5), which provides, in relevant part:

               Every order and extension [of a wiretap order authorized under this
               section] shall contain a provision that the authorization to intercept
               shall be executed as soon as practicable, shall be conducted in such
               a way as to minimize the interception of communications not otherwise
               subject to interception under this chapter, and must terminate upon
               attainment of the authorized objective, or in any event in thirty days.
               In the event the intercepted communication is in a code or foreign language,
               and an expert in that foreign language or code is not reasonably available
               during the interception period, minimization may be accomplished as
               soon as practicable after such interception.

       The March 30, 2017 Order Authorizing The Interception of Wire and Electronic

Communications over Target Phones 1, 2 & 3 and the May 8, 2017 Order Authorizing The

Continued Interception of Wire and Electronic Communications over Target Phones 2 & 3 and
    3:17-cr-00811-MGL          Date Filed 10/12/18      Entry Number 682         Page 14 of 19




Original Interception of Wire and Electronic Communications Over Target Phones 4 & 5 required

the government to conduct the interceptions “in such a way as to minimize the interception and

disclosure of communications intercepted to those communication relevant to the pending

investigation.” Further, the Order required the government to terminate monitoring “immediately

when it is determined that the conversation is unrelated to communications subject to interception

under Title 18…” See RW 06742-06743 and RW 06815.

       The Supreme Court has held that in the context of minimization, the ordinary Fourth

Amendment standard of objective reasonableness governs the agent’s conduct. Scott v. United States,

436 U.S. 128, 137 (1978).

       Based upon the statistics provided by the government, it does not appear that proper

minimization occurred and, as such, the procedures utilized were not objectively reasonable.

Examples of calls that were not minimized on Target Phone 2 are as follows:

       1. Session 326: Santerrio Smith and Tory Schwinn discuss the sale of a Chevrolet Z71. The

       call lasts thirty-three seconds.

       2. Session 633: Santerrio Smith and Jess discuss what time Metro PC closes. The call lasts

       thirty-three seconds.

       3. Session 1350: Santerrio Smith and Kip talk about a dump truck for sale. The call lasts

       fifty-two seconds.

       4. Session 1353: Santerrio Smith and Dantrell Smith talk about a crime scene behind the

       trailer park and a body. The call lasts one minute and thirty-three seconds.

       5. Session 1497: Santerrio Smith and a second girlfriend discuss spending the night together

       but he is on house arrest. Smith talks about getting his ankle monitor off soon. The call lasts

       five minutes and eighteen seconds.
    3:17-cr-00811-MGL         Date Filed 10/12/18      Entry Number 682         Page 15 of 19




       6. Session 1581: Santerrio Smith and Terrence Dunlap talking about buying and selling

       trucks. The call lasts three minutes and one second.

       7. Session 1582: Santerrio Smith and Terrence Dunlap continue to talk about purchasing

       trucks. The call lasts ten minutes and fourteen seconds.

       8. Session 1653: Santerrio Smith and Sandra Smith discuss an accident he was in where the

       other driver was high. The call lasts fifty-nine seconds.

       9. Session 1801: Santerrio Smith and James Earl Green talk about buying a Dodge truck at

       the auction. Call lasts three minutes and forty-four seconds.

       10. Session 2456: Santerrio Smith and an unknown male talk about a cookout in the hood

       and a job at a trucking business that the unknown male got. The call lasted two minutes and

       fifty-four seconds.

Examples of calls that were not minimized on Target Phone 3 are as follows:

       1. Session 993: Santerrio Smith and Dantrell Smith talk about buying cars at an auction and

       talk about white people. Call lasts ten minutes and thirteen seconds.

       2. Session 1008: Santerrio Smith and Bolie talk about moving a car because the rain is

       coming. Call lasts one minute.

       3. Session 1037: Santerrio Smith and Terrence Dunlap talk about a car that needs its gaskets

       replaced. Call lasts ten minutes and six seconds.

       The First Progress Report filed May 4, 2017, shows only 21 out of 1390 completed calls were

minimized, for a total of .01% of completed calls minimized for Target Phone 2. For Target Phone

3, the First Progress Report shows only 13 out of 807 completed calls minimized, for a total of .01%.

See RW 0697-0698.

       The Second Progress Report filed May 11, 2017, shows only 15 of 1187 completed calls
    3:17-cr-00811-MGL         Date Filed 10/12/18       Entry Number 682         Page 16 of 19




minimized on Target Phone 2. Only 1% of completed calls were minimized. Target Phone 3 had 796

completed calls. Only 16 calls, or 2%, were minimized. See RW 06914.

       The Third Progress report was filed on May 25, 2017. For Target Phone 2, out of 758

completed calls, only 13 calls were minimized, or a total of 1.7%. Sixteen of Target Phone 3's 538

completed calls were minimized, which equates to 2.9%.

       In the Fourth Progress Report, filed on June 19, 2017, Target Phone 2 had 361 completed

calls. Only seven were minimized, or 1.9%. Target Phone 3 had 469 completed calls. Twelve were

minimized, or 2.5%.

       The examples provided above, in addition to the extremely low percentages of minimized

calls, shows that the conversations intercepted were not limited to those relevant to the pending

investigation. Considering that “the protection of privacy was an overriding congressional concern”

when Title III was enacted, the agents in this circumstance were not acting in an objectively

reasonable manner and the wiretaps should be suppressed. Gelbard v. United States, 408 U.S. 41,

48 (1972).

       V.      THE WIRETAPS WERE NOT SEALED IN A TIMELY MANNER

       Section 2518(8)(a) requires the government to record Title III interceptions and to present

all such recordings to the authorizing judge for sealing under the court’s direction, “immediately

upon the expiration of the period of the order, or extensions thereof.” This sealing provision was

deemed so important to maintaining the integrity of electronic surveillance, that Congress made it

a prerequisite to the government’s use of the recordings or of “evidence derived therefrom.” 18

U.S.C. § 2518(8)(a).

       Section 2518(8)(a) sets out the provisions of Title III intended to protect the integrity of the

information obtained by otherwise lawful electronic surveillance. First, the subsection requires that
    3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 17 of 19




“[t]he contents of any [intercepted] wire, oral or electronic communications... be recorded.” Second

the subsection requires that “[i]mmediately upon the expiration of the period of the order, or

extensions thereof, such recordings...shall be sealed” under the direction of the court. Finally, §

2518(8)(a) requires the suppression of the contents of the recordings, “or evidence derived

therefrom,” unless the court finds “[t]he presence of the seal...or a satisfactory explanation for the

absence thereof.”

       In United States v. Rios, 875 F.2d 17 (2nd Cir. 1989), the government appealed from an order

suppressing certain electronic surveillance evidence because the government had neither immediately

sealed the recordings, nor provided a satisfactory explanation for the delays. The Supreme Court

affirmed the Second Circuit’s holding that § 2518(8)(a) applies to delays in sealing, as well as

failures to seal. The Court emphasized the congressional intent to “insure the reliability and integrity

of evidence maintained by means of electronic surveillance,” United States v. Rios, 495 U.S. 260,

263 (1990).

       Target Phones 2 and 3 were tapped from March 30, 2017 until April 29, 2017 and an

extension was granted from May 8, 2017 to June 6, 2017. The tapes were sealed on June 15, 2017,

nine days later.

       In the government’s sealing applications, there are two references to non-traditional

telephony associated with electronic communications. The discs contained both non-content and

content information. The first instance involves three discs of information associated with electronic

communications from March 21, 2017 to April 29, 2017. The government became aware of these

discs on May 12, 2017 but they were not sealed until May 22nd. The second instance involved

additional discs of non-traditional telephony information. These discs were sealed on June 15, 2017,

however the end dates of these discs range from May 14th to June 7th, which gives a sealing range
    3:17-cr-00811-MGL         Date Filed 10/12/18      Entry Number 682         Page 18 of 19




of 8 days to one month.

       The government’s sealing application also divulges that on October 19, 2017, a FBI

technician discovered that the download process for Target Phone 1 was imperfect and the computer

failed to download data from April 28th to April 29, 2017. This information was not sealed until

October 24, 2017.

       Defendant submits that the original tapes should have been sealed during the nine day delay

between the March Application and the May Application. The government’s delay in seeking

reauthorization of the March Order must be satisfactorily explained by the government, otherwise

the tapes should have been sealed.

       However, even if the government’s delay in seeking reauthorization of the March Order is

found to be satisfactorily explained, defendant contends that the nine days between the May Order

expiring and the date of sealing is not immediate and requires suppression of the tapes.

       Section 2518(8)(a) provides no definition for “immediately.” See 18 U.S.C. §2518(8).

Various circuits have found that recordings sealed within one or two days is reasonable. See United

States v. Matthews, 431 F.3d 1296, 1307 (11th Cir. 2005), United States v. McGuire, 307 F.3d 1192,

1204 (9th Cir. 2002), United States v. Wilkerson, 53 F.3d 757, 759 (6th Cir. 1995), United States v.

Wong, 40 F.3d 1347, 1375 (2nd Cir. 1994). The Seventh Circuit found ten days was too long to be

immediate. United States v. Coney, 407 F.3d 871, 873 (2005). The Fourth Circuit has found that a

thirteen-day delay is too long. United States v. McWilliams, 530 F. Supp. 2d 813 (2008).

       The government must provide a satisfactory explanation not only to the delay in sealing the

tapes, but also as to why it is excusable. United States v. Ojeda Rios, 495 U.S. 257, 265 (1990).

       Section 2518(8)(a) has an explicit exclusionary remedy for noncompliance with the sealing

requirement. “The presence of the seal provided for by this subsection, or a satisfactory explanation
    3:17-cr-00811-MGL          Date Filed 10/12/18       Entry Number 682         Page 19 of 19




for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire,

oral, or electronic communication or evidence derived therefrom under subsection (3) of section

2517.” 18 U.S.C. §2518(8). Thus, absent a satisfactory explanation by the government as to why the

tapes were not sealed in a timely manner, and why it is excusable, the wiretap evidence should be

suppressed under section 2518(8)(a)’s explicit exclusionary remedy.



                                          CONCLUSION

       The applications and supporting affidavits submitted by the government to obtain the

wiretap orders were not sufficient to comply with the mandate of 18 U.S.C. § 2518. Specifically,

the government failed to comply with Title III application procedures, the interceptions were

issued without a showing of necessity, the government did not comply with the minimization

requirements, the applications and affidavits do not contain sufficient probable cause to issue the

wiretaps, and the tapes were not properly sealed.

       For the foregoing reasons, the Defendant respectfully requests that the Court suppress any

and all wiretap evidence in this case, as well as any fruits obtained from those wiretaps.

                                       Respectfully submitted,

                                       /s/Jack B. Swerling
                                       Jack B. Swerling, Federal I.D. # 4406
                                       1720 Main St., Ste. 301
                                       Columbia, SC 29201
                                       Phone: (803) 765-2626
                                       Email: jacklaw@aol.com
                                       Attorney for the Defendant
Columbia, South Carolina

October 12, 2018
